ILLINOIS OFFICIAL REPORTS
                                        Supreme Court




                    American Access Casualty Co. v. Reyes, 2013 IL 115601




Caption in Supreme         AMERICAN ACCESS CASUALTY COMPANY, Appellant, v. ANA
Court:                     REYES et al., Appellees.



Docket No.                 115601


Filed                      December 19, 2013


Held                       Although, as a general matter, automobile liability insurance may exclude
(Note: This syllabus       named drivers, it was a violation of public policy for an insurance
constitutes no part of     contract to exclude a vehicle owner who was the only named insured, and
the opinion of the court   it was error to find no coverage—remand.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Second District; heard in that
Review                     court on appeal from the Circuit Court of Kane County, the Hon. Thomas
                           E. Mueller, Judge, presiding.



Judgment                   Affirmed.
Counsel on               Parrillo, Weiss & O’Halloran, of Chicago (Michael J. O’Halloran and
Appeal                   Keely P. Hillison, of counsel), for appellant.

                         Yudkin & Brebner, PLLC, of Waukegan (Dennis A. Brebner and Keith
                         G. Rhine, of counsel), for appellee.


Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Chief Justice Garman and Justices Freeman, Thomas, Karmeier, and
                         Theis concurred in the judgment and opinion.
                         Justice Kilbride dissented, with opinion.



                                           OPINION

¶1        In this case, the appellate court concluded that an automobile liability insurance policy
      which excludes from coverage the only named insured and owner of the insured vehicle is
      against public policy, reversing the judgment of the circuit court which found that the policy
      provided no coverage. 2012 IL App (2d) 120296. For the reasons set forth below, we affirm
      the appellate court.

¶2                                       BACKGROUND
¶3        In September 2007, plaintiff, American Access Casualty Company (American Access),
      issued an automobile liability insurance policy to defendant, Ana Reyes, which insured a
      1999 Chrysler 300M. On the application, Reyes was identified as the titleholder of the
      vehicle. Under the “Operator Information” section of the policy, Reyes was identified as
      driver number one but where the driver’s license number was to be included, it stated
      “TITLE HOLDER EXCLUDE.” Jose M. Cazarez, Reye’s “friend,” was listed as driver
      number two and was identified as the “Pri[mary]” driver. Next to his name was an out of
      country/international driver’s license number. On the “Declarations” sheet, Reyes was
      identified as the “named insured.” Reyes and Cazarez were both again listed as “operators.”
      However, the notation “EXCLUDED” appeared next to Reyes’ name.
¶4        Reyes also executed an “ENDORSEMENT EXCLUDING SPECIFIED OPERATORS.”
      This endorsement provided: “In consideration of the premium at which this policy is written,
      notwithstanding any other provision of the policy, it is agreed that no coverage is afforded
      undes [sic] policy and to any claim or suit which occurs as the result of the vehicle being
      operated by the following person(s)” after which Reyes was identified. The actual policy
      itself defined “named insured” as “the individual named in the Declarations and also includes
      his/her spouse, if a resident of the same household.” The policy further contained a clause
      excluding liability coverage for any bodily injury or property damage caused by “any


                                               -2-
     automobile while in control of an excluded operator.” Thus, under the policy, Reyes was the
     sole “named insured” but she was excluded from coverage.
¶5        On October 30, 2007, Reyes was driving her vehicle when she was involved in a traffic
     accident with two pedestrians, Rocio Jasso and her four-year-old son, Sergio. Rocio was
     seriously injured and Sergio died as a result of his injuries. Rocio and her husband, Brigido
     Jasso, filed a lawsuit against Reyes, alleging negligence and wrongful death. In response to
     this lawsuit, American Access filed the instant action, seeking a declaration that the policy
     it issued to Reyes provided no coverage for, and no duty to defend or indemnify, any claims
     and litigation arising from the accident. State Farm Insurance Company, which provided
     uninsured-motorist coverage to Rocio, answered the declaratory action and filed a counter
     complaint for declaratory judgment. State Farm alleged that American Access’ attempt to
     exclude Reyes under the insurance policy violated public policy and therefore was unlawful.
¶6        The circuit court of Kane County granted summary judgment in favor of American
     Access, finding that the insurance policy provided no coverage for the accident. The
     appellate court reversed and remanded, holding that a blanket exclusion in an insurance
     policy, which precludes all liability coverage for the only named insured, violated public
     policy. 2012 IL App (2d) 120296. We granted American Access’ petition for leave to appeal
     (Ill. S. Ct. R. (eff. Feb. 26, 2010)).

¶7                                           Analysis
¶8        Section 7-601(a) of the Illinois Safety and Family Financial Responsibility Law (625
     ILCS 5/7-601(a) (West 2010)), a part of the Illinois Vehicle Code (Code), requires liability
     insurance coverage for all motor vehicles designed to be used on a public highway.
     Progressive Universal Insurance Co. of Illinois v. Liberty Mutual Fire Insurance Co., 215
     Ill. 2d 121, 128 (2005); State Farm Mutual Automobile Insurance Co. v. Smith, 197 Ill. 2d
     369, 373 (2001). Section 7-317(b)(2) of the Code mandates that a liability policy “[s]hall
     insure the person named therein and any other person using or responsible for the use of such
     motor vehicle or vehicles with the express or implied permission of the insured.” 625 ILCS
     5/7-317(b)(2) (West 2010); Progressive, 215 Ill. 2d at 128; Smith, 197 Ill. 2d at 373. This
     latter provision is commonly referred to as an “omnibus clause” and because it is required
     by statute, we have held that the clause must be read into every liability policy. Progressive,
     215 Ill. 2d at 128; State Farm Mutual Automobile Insurance Co. v. Universal Underwriters
     Group, 182 Ill. 2d 240, 243-44 (1998). The principal purpose of this state’s mandatory
     liability insurance requirement is to protect the public by securing payment of their damages.
     Progressive, 215 Ill. 2d at 129; Smith, 197 Ill. 2d at 376.
¶9        The issue in this case is whether an automobile liability policy can exclude the only
     named insured and owner of the vehicle without violating public policy. When a statute
     exists for the protection of the public, it cannot be overridden through private contractual
     terms. Progressive, 215 Ill. 2d at 129. One reason for this rule is that “the members of the
     public to be protected are not and, of course, could not be made parties to any such contract.”
     American Country Insurance Co. v. Wilcoxon, 127 Ill. 2d 230, 241 (1989). Where liability
     coverage is mandated by statute, a contractual provision in an insurance policy which


                                              -3-
       conflicts with the statute will be deemed void. Progressive, 215 Ill. 2d at 129. When we
       assess whether a statutory provision prevails over a contractual provision, however, we must
       keep in mind that parties have freedom to contract as they desire. Id. We have reasoned:
                “The freedom of parties to make their own agreements, on the one hand, and their
                obligation to honor statutory requirements, on the other, may sometimes conflict.
                These values, however, are not antithetical. Both serve the interests of the public. Just
                as public policy demands adherence to statutory requirements, it is in the public’s
                interest that persons not be unnecessarily restricted in their freedom to make their
                own contracts.” Id.
       Accordingly, we use our power to declare a contractual provision void as against public
       policy sparingly. Id. A contractual provision will not be invalidated on public policy grounds
       unless it is clearly contrary to what the constitution, the statutes, or the decisions of the courts
       have declared to be the public policy or unless it is manifestly injurious to the public welfare.
       Id. at 129-30. Such a determination depends upon the particular facts and circumstances of
       each case. Id. at 130.
¶ 10       State Farm contends that, under the plain language of the Code, coverage is required for
       Reyes. We agree. The primary objective of statutory construction is to ascertain and give
       effect to the legislature’s intent. Citizens Opposing Pollution v. ExxonMobil Coal U.S.A.,
       2012 IL 111286, ¶ 23. The best indicator of the legislature’s intent is the language of the
       statute itself, given its plain and ordinary meaning. Id.
¶ 11       The plain and unambiguous language of section 7-317(b)(2) mandates that an automobile
       liability policy cover the “person named therein.” In this case, Reyes is the “person named
       therein.” In fact, Reyes is the only person named therein as the applicant, owner of the
       vehicle, and, according to the Declarations, the “named insured.” Excluding the “person
       named therein,” who is required to be covered by the Code, through a contractual provision,
       violates section 7-317(b)(2) and, therefore, public policy.
¶ 12       Despite the clear import of section 7-317(b)(2), American Access argues that requiring
       the “named insured” to be covered distorts the legislature’s intent by substituting words not
       found in the statute. According to American Access, that section 7-317(b)(2) uses the phrase
       “person named therein” rather than “named insured” is significant. We disagree.
¶ 13       This court has previously concluded that the phrase “person named therein” is
       synonymous with “named insured.” Universal, 182 Ill. 2d at 244 (concluding that section 7-
       601(a), together with section 7-317(b)(2), mandates that “a liability insurance policy issued
       to the owner of a vehicle must cover the named insured and any other person using the
       vehicle with the named insured’s permission”); Smith, 197 Ill. 2d at 374 (“Section 7-
       317(b)(2) is clear. It mandates that a motor vehicle liability policy, or a liability insurance
       policy, cover the named insured and any other person using the vehicle with the named
       insured’s permission.”). Moreover, the legislature itself equates “person named therein” with
       “insured” in section 7-317(b)(2) since it utilizes both terms. The legislature uses “person
       named therein” in the first clause and then “insured” in the second clause when addressing
       permissive users. Clearly, the legislature intended both terms to have the same meaning. As
       such, American Access’ argument to the contrary is unpersuasive. Here, according to


                                                   -4-
       American Access’ own Declarations page, Reyes is the named insured. And, in the policy
       itself, the “named insured” is identified as the person named in the Declarations, which is
       Reyes, and his/her spouse. Accordingly, under the above authority and pursuant to the plain
       and clear language of section 7-317(b)(2), Reyes cannot be excluded from coverage under
       the policy.
¶ 14        Nonetheless, American Access contends that requiring the named insured to be covered
       conflicts with Illinois law because this court and various appellate court decisions have
       upheld named driver exclusions. See, e.g., Dungey v. Haines & Britton, Ltd., 155 Ill. 2d 329
       (1993); Heritage Insurance Co. of America v. Phelan, 59 Ill. 2d 389 (1974); Rockford
       Mutual Insurance Co. v. Economy Fire & Casualty Co., 217 Ill. App. 3d 181 (1991); St. Paul
       Fire & Marine Insurance Co. v. Smith, 337 Ill. App. 3d 1054 (2003); American Service
       Insurance Co. v. Arive, 2012 IL App (1st) 111885. American Access points out that Reyes
       executed an endorsement which excluded her from coverage as a named driver. According
       to American Access, this was proper under Illinois law. Again, we disagree.
¶ 15        There is no question that, as a general matter, named driver exclusions are permitted in
       Illinois. Dungey, 155 Ill. 2d at 336; Phelan, 59 Ill. 2d at 396; Arive, 2012 IL App (1st)
       111885, ¶ 17; Smith, 337 Ill. App. 3d at 1060; Rockford, 217 Ill. App. 3d at 187. However,
       as State Farm points out, none of the authorities relied upon by American Access address the
       question at issue here—whether the sole named insured and owner can be excluded from
       coverage. In Dungey, we upheld a named driver exclusion for the husband of the named
       insured wife. In Phelan, the issue was whether the excluded driver, who was the insured’s
       teenage son, was an “operator” under the language of the exclusion provision since at the
       time of the accident, he was outside of the insured vehicle. In Rockford, the named insureds’
       son was excluded, and the issue was whether that named driver exclusion violated public
       policy to the extent it voided uninsured-motorist coverage. In Smith, once again, the named
       insureds’ son was excluded, and the issue was whether this exclusion violated public policy.
       Lastly, in Arive, the issue was whether the fact that the excluded driver was not listed on the
       insurance card rendered the named driver exclusion unenforceable. Again, none of these
       cases addressed the question of whether the sole named insured can be excluded and none
       of these cases held that a named driver exclusion can override the plain language of section
       7-317(b)(2).
¶ 16        American Access further argues that Reyes may be excluded from coverage under section
       7-602 of the Code. Section 7-602 requires every operator to carry within his or her vehicle
       evidence of insurance, which may include an insurance card provided by the insurer. 625
       ILCS 5/7-602(a) (West 2010). The section provides in pertinent part:
                “If the insurance policy represented by the insurance card does not cover any driver
                operating the motor vehicle with the owner’s permission, or the owner when
                operating a motor vehicle other than the vehicle for which the policy is issued, the
                insurance card shall contain a warning of such limitations in the coverage provided
                by the policy.” 625 ILCS 5/7-602 (West 2010).
       American Access argues that section 7-602 allows exclusion of “any” driver. We again
       disagree.


                                                -5-
¶ 17        American Access ignores the full language of section 7-602. With respect to “any driver,”
       the full clause is “does not cover any driver operating the motor vehicle with the owner’s
       permission.” (Emphasis added.) The legislature was referring to permissive drivers in the
       first clause given the “with the owner’s permission” language and the fact that certain
       permissive drivers may be excluded from coverage. Section 7-602 then provides, “does not
       cover *** the owner when operating a motor vehicle other than the vehicle for which the
       policy is issued.” (Emphasis added.) This last clause indicates the legislature was referring
       to the policy holder or insured given the “for which the policy is issued” language. This
       clause allows exclusion of an owner or policy holder or insured for other vehicles, not the
       vehicle that is insured. This clause does not authorize a named driver exclusion for the sole
       insured and owner of the vehicle. Thus, American Access’ argument that any driver may be
       excluded is without merit.
¶ 18        We further reject American Access’ claim that, because named driver exclusions were
       a policy defense at common law, they are available under section 7-601(a). Section 7-601(a)
       provides: “Nothing herein shall deprive an insurer of any policy defense available at common
       law.” 625 ILCS 5/7-601(a) (West 2010). In Smith, State Farm made a similar argument in
       connection with the automobile business exclusion. We disagreed. Assuming, arguendo, that
       section 7-601(a) applied to that case at all, we interpreted the sentence “[n]othing herein shall
       deprive an insurer of any policy defense available at common law” to mean that nothing in
       the Code prohibits an insurance company from asserting traditional common law defenses.
       Smith, 197 Ill. 2d at 377. We construed the phrase “policy defense available at common law”
       to refer to customary common law contract defenses, such as fraud or misrepresentation,
       illegality or justiciability. We reasoned that exclusions written into a liability policy by an
       insurance company are not “policy defenses available at common law” because they are
       contractual provisions. Accordingly, we held that such exclusions do not fall within the
       meaning of section 7-601(a). Id. at 377-78. We see no reason to depart from that holding.
¶ 19        Lastly, American Access asserts a public policy argument, maintaining that the type of
       exclusions at issue here makes it possible for individuals with high risk factors to be covered
       by insurance at a reasonable rate, rather than operate a vehicle with no insurance at all. We
       reject this argument. Public policy is expressed in the plain language of section 7-317(b)(2),
       which we must follow. Further, it is apparent why the legislature has deemed that the named
       insured must be covered under an automobile liability policy. As one court has stated:
                    “Our interest in protecting the driving public far outweighs an insured’s desire
                to exclude himself from coverage in order to avail himself of a lower premium. To
                allow an insured to exclude himself from coverage and drive as an uninsured
                motorist, runs afoul of the overall purpose and intent of Louisiana’s compulsory
                insurance law. In the instant case, [the named insured] purchased liability insurance
                coverage, purported to exclude himself as a driver of his own vehicle, and then
                caused an accident resulting in injury. This court will not uphold such actions at the
                expense of the injured person whom our statutory insurance law is designed to
                protect. Clearly, the legislature did not intend that citizens such as these plaintiffs
                would suffer injury, and a tortfeasor would escape liability because he waived the
                mandatory liability coverage which is required by statute.” Williams v. US Agencies

                                                 -6-
              Casualty Insurance Co., 779 So. 2d 729, 732 (La. 2001) (superseded by statute).
       Although Williams is a Louisiana case, we find its reasoning equally applicable here.
¶ 20       For the foregoing reasons, we hold that an automobile liability insurance policy cannot
       exclude the sole named insured since such an exclusion conflicts with the plain language of
       section 7-317(b)(2) and, therefore, violates public policy. Accordingly, we affirm the
       judgment of the appellate court, which reversed the judgment of the circuit court and
       remanded the cause to the circuit court for further proceedings.

¶ 21       Affirmed.

¶ 22       JUSTICE KILBRIDE, dissenting:
¶ 23       I respectfully dissent from the majority opinion because I believe that permitting a sole
       named insured to be listed as an excluded driver in motor vehicle liability policies is
       consistent with both the legislative intent expressed in article III of the Illinois Safety and
       Family Financial Responsibility Law and our case law. This court is, and properly should be,
       reluctant to invalidate a contractual provision because it is contrary to public policy. We may
       only take that step when the provision is “clearly contrary to” established public policy or
       “manifestly injurious” to the welfare of the public. Supra ¶ 9. Here, the policy provision does
       not rise to that level.
¶ 24       To construe the legislature’s intent, we must look to the plain language of the statute
       whenever possible. Palm v. 2800 Lake Shore Drive Condominium Ass’n, 2013 IL 110505,
       ¶ 48. In addition, we may consider the reason and necessity for the law, the evils sought to
       be remedied, and the statute’s underlying purpose. Carter v. SSC Odin Operating Co., 2012
       IL 113204, ¶ 37. This court’s task is to effectuate the legislative intent expressed in plain and
       unambiguous language adopted, without adding to or subtracting from those terms.
       Metropolitan Life Insurance Co. v. Hamer, 2013 IL 114234, ¶ 18.
¶ 25       Here, one of the key provisions is section 7-317. It states:
               “(a) Certification.—A ‘motor vehicle liability policy’, ***, means an ‘owner’s
               policy’ or an ‘operator’s policy’ of liability insurance, certified *** as proof of
               financial responsibility for the future, and issued, ***, to or for the benefit of the
               person named therein as insured.
                    (b) Owner’s Policy.—Such owner’s policy of liability insurance:
                    ***
                    2. Shall insure the person named therein and any other person using or
               responsible for the use of such motor vehicle or vehicles with the express or implied
               permission of the insured;
                    3. Shall insure every named insured and any other person using or responsible
               for the use of any motor vehicle owned by the named insured and used by such other
               person with the express or implied permission of the named insured on account of
               the maintenance, use or operation of any motor vehicle owned by the named insured,
               *** against loss from liability imposed by law arising from such maintenance, use

                                                 -7-
                or operation ***.” (Emphases added.) 625 ILCS 5/7-317(a), (b) (West 2010).
       While I agree with the majority that subsection (b) requires the liability policy to provide
       coverage for “the person named” and “every named insured” (supra ¶¶ 11-13), we part
       company there because I conclude that the liability policy at issue here satisfies section 7-317
       when carefully read as a whole.
¶ 26       Subsection (b) also mandates coverage for all permissive users of the vehicle. 625 ILCS
       5/7-317(b)(2), (3) (West 2010). A closer look at the specific qualifying language used in
       subsection (b)(3) reveals that coverage must extend to “every named insured and any other
       person using or responsible for the use of any motor vehicle owned by the named insured and
       used by such other person with the express or implied permission of the named insured.”
       (Emphasis added.) 625 ILCS 5/7-317(b)(3) (West 2010). The person who would most likely
       be “responsible for the use of” the named insured’s car when it is “used by such other person
       with the express or implied permission of the named insured” would logically be the named
       insured. Therefore, the plain statutory language compels coverage for the named insured
       against any liability arising from her decision to allow another driver to use the vehicle. 625
       ILCS 5/7-317(b)(3) (West 2010). That coverage, in turn, satisfies subsection (b)(2) as well
       because it does not specify the type of coverage mandated for “the person named therein.”
       The named insured’s status as an excluded driver under the policy does not alter either of
       those statutory requirements. In other words, to comply with the critical portions of
       subsection (b), the policy may simply provide coverage for the named insured against any
       liability incurred by permitting another driver to use her vehicle regardless of whether or not
       the named insured is also listed as an excluded driver.
¶ 27       Similarly, to comply with section 7-317(a), the policy must be issued “to or for the
       benefit of the person named therein as insured.” 625 ILCS 5/7-317(a) (West 2010). By a
       policy “issued to” the named insured that provides “the benefit of” coverage for any liability
       resulting from her decision to allow another driver to use her vehicle, subsection (a) is also
       satisfied. Accordingly, a sole named insured who is also an excluded driver is not completely
       bereft of coverage, and the liability policy is fully compliant with section 7-317.
¶ 28       As additional support for this conclusion, nothing in section 5-317 requires the liability
       policy to include multiple named insureds or to preclude a sole named insured from being
       an excluded driver. Thus, a plain language analysis fails to support the contrary conclusion
       that the legislature intended to bar sole named insureds from being excluded when personally
       operating insured vehicles.
¶ 29       My construction of the statute is confirmed when viewed in the light of the strict
       limitations placed on this court’s ability to invalidate contractual provisions as against public
       policy. As the majority correctly notes, this power must be used “sparingly,” requiring that
       the insurance policy provision be “clearly contrary to what the constitution, the statutes, or
       the decisions of the courts have declared to be the public policy or unless it is manifestly
       injurious to the public welfare.” Supra ¶ 9. I dissent because I do not believe that high
       standard has been met in this case. I would hold that the named driver exclusion is
       enforceable and not contrary to public policy.
¶ 30       As further support for this conclusion, the majority has acknowledged that our case law


                                                 -8-
       has never required more than one named insured to render an excluded driver provision
       enforceable. Supra ¶ 14. Moreover, statutory analysis of other, related, provisions in article
       III supports this conclusion as well.
¶ 31        Article III addresses proof of future financial responsibility, with section 7-301 defining
       its scope:
                “The provisions of this Article requiring the deposit of proof of financial
                responsibility for the future, ***, shall apply with respect to persons whose driver’s
                license or driving privileges have been revoked ***, or who have failed to pay
                judgments amounting to $500 or more ***.” 625 ILCS 5/7-301 (West 2010).
       Next, section 7-304 explains the potential consequences of a license revocation:
                “[u]pon the revocation of a driver’s license ***, the Secretary of State shall suspend
                any and all of the registration certificates, license plates and registration stickers
                issued for any motor vehicle registered in the name of such person as owner except
                that the Secretary shall not suspend such evidences of registration in the event such
                owner has previously given or shall immediately give *** and thereafter maintain
                ***, proof of financial responsibility in the manner hereinafter specified in this
                Article with respect to each and every motor vehicle owned and registered by such
                person.” (Emphases added.) 625 ILCS 5/7-304 (West 2010).
       Section 7-305 then continues:
                “The suspension of such certificates of registration, license plates and registration
                stickers of such person as provided for in Section 7-304 shall remain in effect ***
                until permitted under this Article and not then unless and until said person gives
                proof of his financial responsibility in the future, as defined in this Code ***.”
                (Emphases added.) 625 ILCS 5/7-305 (West 2010).
¶ 32        To establish proof of financial responsibility, the Code permits “[a] certificate of
       insurance as provided in Section 7-315 or Section 7-316” to be filed with the Secretary of
       State. 625 ILCS 5/7-314(1) (West 2010). Although section 7-316 is inapplicable here
       because it addresses a nonresident’s proof of insurance, section 7-315 is highly relevant. It
       states:
                    “(a) Proof of financial responsibility may be made by filing *** the written or
                electronic certificate of any insurance carrier duly ***, certifying that it has issued
                to or for the benefit of the person furnishing such proof and named as the insured in
                a motor vehicle liability policy, a motor vehicle liability policy or policies *** and
                that said policy or policies are then in full force and effect. ***
                    ***
                    (c) The Secretary of State shall not accept any certificate *** unless the same
                shall cover all motor vehicles then registered in this State in the name of the person
                furnishing such proof as owner ***.” (Emphases added.) 625 ILCS 5/7-315(a), (c)
                (West 2010).
¶ 33        To summarize, when a driver’s license is revoked, the registration certificates, license
       plates, and registration stickers for all vehicles owned by the revoked driver are suspended


                                                 -9-
       until proof of financial responsibility is filed. That proof may consist of a certificate of motor
       vehicle liability insurance covering all affected vehicles that is “issued to or for the benefit
       of the person furnishing such proof and named as the insured.” 625 ILCS 5/7-315(a) (West
       2010).
¶ 34       Consistent with the requirement that all motor vehicles driven on the state’s public
       highways be covered by a liability policy (625 ILCS 5/7-601(a) (West 2010)), the legislature
       created this procedure to encourage revoked drivers to register and license their vehicles even
       though they may not legally get behind the wheel. The insurance requirement would also
       protect the interests of the public. Supra ¶ 8.
¶ 35       Because the same provisions apply in the instant appeal and the revoked driver context,
       the majority’s holding would also apply equally. Common sense and practical experience
       dictate that liability coverage for the operation of a vehicle by someone without a valid
       driver’s license would be extremely expensive. Nonetheless, under the majority’s view,
       revoked drivers would be required to obtain coverage on themselves as unlicensed operators
       or be unable to register and license their vehicles. I reject that result because the legislature
       created the financial responsibility laws, at least in part, to provide a way for revoked drivers
       to comply with the registration and licensure requirements. I do not believe the legislature
       would create a statutory scheme that implicitly condones the use of uninsured, unlicensed,
       and unregistered vehicles by establishing a procedure that effectively ensures liability
       coverage on only those vehicles owned by revoked drivers who could afford exorbitant
       premiums to cover themselves if they are illegally behind the wheel.
¶ 36       If, hypothetically, that were the intent of the legislature, however, it would create at least
       two highly undesirable consequences: (1) many revoked drivers would forgo mandatory
       coverage, choosing instead not to register and license their vehicles; and (2) their decision
       not to insure would leave injured members of the general public without any financial
       recourse from insurance, even if a validly licensed driver were at the wheel of the insured’s
       car. Those results would be antithetical to the principal purpose of our mandatory liability
       insurance requirement, namely, “to protect the public by securing payment of their damages”
       (supra ¶ 8).
¶ 37       To remain consistent with the underlying legislative purpose determined by this court,
       the legislature must have intended revoked drivers, including those who are sole named
       insureds, to be able to exclude themselves as vehicle operators. That would rationally tie
       their ability to register and license their vehicles to a realistic opportunity to obtain affordable
       liability coverage. The legislature would then be encouraging, not discouraging, owners’
       voluntary compliance with the financial responsibility laws and their retention of liability
       policies, thus providing maximum protection to the general public. For this reason as well,
       I cannot concur in the majority’s holding that sole named insureds may not be listed as
       excluded drivers.
¶ 38       Finally, American Access points out an even more disturbing consequence of the
       majority’s construction, affecting elderly drivers and those suffering from disabilities that are
       inconsistent with safe driving, such as blindness. While those individuals may wisely choose
       to surrender, or never even obtain, driver’s licenses and rely solely on family members,


                                                  -10-
       neighbors, or other caregivers for transportation, they may still own a car for a variety of
       reasons, both personal and practical. Under the majority’s view, those well intentioned
       vehicle owners would likewise be trapped in the catch-22 created by the majority’s holding.
¶ 39        To comply with the requirement that all motor vehicles used on public highways be
       covered by liability insurance (625 ILCS 5/7-601(a) (West 2010)), the elderly or disabled
       owner would be mandated to acquire liability coverage. That coverage could be either an
       owner’s policy or an operator’s policy (625 ILCS 5/7-317(a) (West 2010)). Here, it was an
       owner’s policy. Not only is an owner’s policy by far the most well known and common
       option, but the alternative of an operator’s policy presents its own problems, as discussed
       later.
¶ 40        Under the majority’s view, the disabled or elderly vehicle owner who happens to be a
       sole named insured would have to be covered as a potential driver of the vehicle in an
       owner’s policy, despite admittedly possessing neither the ability nor the intent to drive.
       Practically speaking, the premium due for an elderly, blind “driver” would be prohibitively
       high for many, if not virtually all, those individuals. Moreover, the greatest burden would fall
       on those people living on a low fixed income. Consequently, the elderly and disabled would
       be presented with a strong incentive to forgo any liability insurance, creating a serious risk
       that injured members of the public would be unable to secure compensation. Once again, the
       majority’s construction would create a result that is in direct conflict with the express
       statutory purpose of protecting the injured public by providing a reliable source of
       compensation.
¶ 41        The availability of operator’s policies does not offer the disabled or elderly vehicle owner
       a more realistic alternative. If, as experience dictates is often the case, the owner relies on
       several drivers, each one would be required to carry a separate operator’s insurance policy,
       again greatly multiplying the overall cost and inconvenience. In addition, the public would
       still be less likely to receive full protection because not every driver would be aware of the
       need for, be able to afford, and go to the trouble to obtain the additional coverage.
¶ 42        The problem becomes even more compelling if the insured’s vehicle must be specially
       equipped to accommodate a wheelchair or other vital equipment, making it highly unlikely
       that a family member or other caretaker could easily provide alternative transportation in
       another car. It is difficult, at best, to envision that the legislature intended to give disabled
       and elderly vehicle owners a strong incentive not to insure their vehicles, particularly in the
       absence of any statutory language limiting the use of excluded driver provisions to vehicles
       with multiple named insureds.
¶ 43        For these reasons, I do not believe the majority’s construction of the statutory provisions
       at issue comports with the intent of the legislature. Furthermore, the facts and circumstances
       do not establish that the excluded driver provision in the parties’ insurance contract is
       “clearly contrary to what the constitution, the statutes, or the decisions of the court have
       declared to be the public policy or *** is manifestly injurious to the public welfare.” Supra
       ¶ 9. Indeed, I believe the opposite conclusion is apparent. Because the majority reaches the
       opposite conclusion, however, I urge the legislature to examine the statute in light of the
       plight of many elderly and disabled vehicle owners and provide them with some much


                                                 -11-
       needed statutory relief.
¶ 44       In my view, the far more reasonable and practical construction of the current statutory
       scheme would permit sole named insureds to exclude themselves from liability coverage as
       drivers, while enabling them to obtain coverage on their permissive drivers. The named
       insureds would also have coverage for themselves to the extent to cover any liability they
       may face for allowing other drivers access to their vehicles. This would allow virtually all
       car owners to register and license their vehicles by complying with the mandatory insurance
       provisions, while also protecting the interests of the general public. Accordingly, I must
       respectfully dissent from the majority opinion.




                                               -12-